Exhibit 10.5

 

RESTRICTIVE COVENANT AGREEMENT

 

RESTRICTIVE COVENANT AGREEMENT, dated as of April 8, 2019, among Refinitiv US
PME LLC (f/k/a Thomson PME LLC) (“Refinitiv PME”), Refinitiv Parent Limited
(f/k/a F&R (Cayman) Parent Limited), an exempted company incorporated with
limited liability under the laws of the Cayman Islands (“Refinitiv Parent”),
Refinitiv US Holdings Inc., a Delaware corporation (“Refinitiv US Holdings”),
Refinitiv TW Holdings LLC, a Delaware limited liability company (collectively
with Refinitiv PME, Refinitiv Parent and Refinitiv US Holdings, the “Refinitiv
Entities”) Tradeweb Markets LLC (“TWM LLC”) and Tradeweb Markets Inc. (“TWM
Inc.”, and collectively, with TWM LLC, the “Tradeweb Parties”). The Refinitiv
Entities and the Tradeweb Parties are referred to as the “Parties”.  Certain
capitalized terms used herein are defined in Article IV.

 

RECITALS

 

WHEREAS, in connection with the initial public offering (the “IPO”) of TWM Inc.,
the parties to the Second Amended and Restated Master Agreement, dated as of
March 14, 2012, as amended (the “Master Agreement”), decided to terminate the
Master Agreement other than as set forth in this Agreement; and

 

WHEREAS, the Refinitiv Entities will continue to be equityholders of TWM Inc. or
TWM LLC, as the case may be, following the IPO and, therefore, the Parties
hereto agree that the Refinitiv Entities and their Affiliates would otherwise
continue to be bound by the non-compete obligations in Section 4.4 of the Master
Agreement and will be subject to such obligations as such obligations are
amended and restated as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants, representations and warranties contained herein, the Parties hereby
agree as follows:

 

ARTICLE I

 

REPRESENTATIONS AND WARRANTIES OF THE REFINITIV ENTITIES

 

Each Refinitiv Entity, jointly and severally, represents and warrants to the
Tradeweb Parties as of the date hereof as follows:

 

SECTION 1.1.                      Organization and Power.

 

Such Refinitiv Entity is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization and has all necessary
power and authority to enter into this Agreement and to carry out its
obligations hereunder.

 

SECTION 1.2.                      Authorization.

 

The execution, delivery and performance by such Refinitiv Entity of this
Agreement is within its powers and has been duly authorized by all necessary
corporate action on its part. This Agreement constitutes a legal, valid and
binding obligation of such Refinitiv Entity, enforceable against such Refinitiv
Entity in accordance with its terms, subject to the effects of bankruptcy,

 

--------------------------------------------------------------------------------



 

insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at Law).

 

SECTION 1.3.                      Governmental Authorization.

 

The execution, delivery and performance by such Refinitiv Entity of this
Agreement requires no material action by, in respect of, or material filing
with, any Governmental Entity or Self-Regulatory Organization, agency or
official.

 

SECTION 1.4.                      Noncontravention.

 

The execution, delivery and performance by such Refinitiv Entity of this
Agreement does not and will not (i) violate its organizational documents,
(ii) violate any applicable Law in any material respect, (iii) require any
material consent or other material action by any Person under, constitute a
material default under, or cause or permit the termination, cancellation or
acceleration of any material right or obligation or the loss of any material
benefit to which such Refinitiv Entity is entitled under, any provision of any
agreement or other instrument binding upon such Refinitiv Entity, or (iv) result
in the creation or imposition of any Encumbrance upon any assets, properties or
rights of such Refinitiv Entity, except for any such Encumbrances that would
not, individually or in the aggregate, have a material adverse effect on the
business, operations, condition (financial or otherwise), assets or liabilities
of such Refinitiv Entity or on the ability of such Refinitiv Entity to perform
its obligations hereunder.

 

ARTICLE II

 

NON-COMPETE AGREEMENT

 

SECTION 2.1.      Non-Competition.  Notwithstanding anything to the contrary
contained in Article X of the TWM Inc. Charter, from and after the date hereof,
the Parties agree that:

 

(a)           for so long as a Triggering Event has not occurred (the
“Non-Compete Period”):

 

(i)                                     each Refinitiv Entity shall not, and
shall cause its Affiliates (other than TWM Inc. and its Subsidiaries) not to,
directly or indirectly (except as permitted in Section 2.1(b) below),
(x) establish (other than by providing licensing, technology, hosting,
connectivity, consulting or similar services to a third party), (y) fund,
purchase or own a Material Interest in, or (z) act as a primary business
operator or manager of, an electronic trade execution platform for trading in
(A) the Fixed Income Asset Class Family or (B) Equity Derivatives (a
“Competitive Business”); and

 

(ii)                                  subject to TWM LLC including single dealer
offerings on its platform and performing all necessary development work to
integrate such single dealer offerings with Eikon to permit Eikon to display
such offerings and provide execution links back to TWM LLC, each Refinitiv
Entity will, and will cause its Affiliates to, to

 

2

--------------------------------------------------------------------------------



 

the greatest extent commercially practicable, promote TWM LLC as the preferred
execution platform for single dealer prices by displaying the TWM LLC composite
single dealer price at the top of the relevant Eikon page and shall pass
customers seeking to execute on such price to the TWM LLC environment for
execution.

 

(b)           If, after the date hereof and during the Non-Compete Period, the
Refinitiv Entities or any of their Affiliates desires to engage in a Competitive
Business as described in Section 2.1(a) above for any group of securities,
instruments, or other assets in the Fixed Income Asset Class Family that are not
traded at that time on any TradeWeb electronic trade execution platform (a
“Proposed Business”), the Refinitiv Entities or their applicable Affiliates (the
“Offeror”) shall first deliver to TWM LLC a written notice (a “First Offer
Notice”), which shall (i) state the material details of Offeror’s intention,
including the intended trading model and group of securities, instruments, or
other assets to be traded in the Proposed Business and, where applicable, the
material terms and conditions on which Offeror intends to fund or purchase the
Proposed Business, and (ii) offer to TWM LLC the right to establish, fund or
purchase any Material Interest in, or act as the primary business operator or
manager of, the Proposed Business (the “First Offer”).  The First Offer shall
remain open and irrevocable for 30 days following delivery of the First Offer
Notice (the “First Offer Acceptance Period”).  If written acceptance of a First
Offer is delivered within the First Offer Acceptance Period and TWM LLC
establishes, funds, or purchases a Material Interest in, or commences acting as
a primary business operator or manager of, the Proposed Business within 3 months
after the First Offer Acceptance Period, then the Proposed Business shall be
deemed a Competitive Business.  If written acceptance of a First Offer is not
received within the First Offer Acceptance Period or if, within 3 months after
the First Offer Acceptance Period, TWM LLC does not establish, fund, or purchase
a Material Interest in, or commence acting as the primary business operator or
manager of, the Proposed Business, then the First Offer shall be null and void
and the Refinitiv Entities or their Affiliates shall have the right to engage in
the activity set forth in the First Offer Notice (in which case the Proposed
Business shall not be considered a Competitive Business), provided that it does
so within 3 months following the later of (x) a written rejection of the First
Offer, (y) if no rejection or effective acceptance of the First Offer is
received, the last day of the First Offer Acceptance Period and (z) if effective
acceptance of the First Offer is received, the last day of the 3 month period
following the First Offer Acceptance Period.  If the Refinitiv Entities or any
of their Affiliates do not engage in such activity within such time period on
substantially the same terms and conditions as set forth in the First Offer
Notice, then the Refinitiv Entities or their Affiliates shall not subsequently
establish, fund or purchase a Material Interest in, or act as a primary business
operator or manager of, the Proposed Business unless it first delivers a new
First Offer Notice and the terms and provisions of this Section 2.1(b) are
separately complied with.  For purposes of this Section 2.1(b), any decision,
action or consent to be taken or granted by TWM LLC shall be taken or granted in
accordance with Section 2.1(f).

 

(c)           Notwithstanding the foregoing, a Competitive Business shall not
include, and the provisions of Section 2.1(b) shall not apply to:

 

(i)                                     a single-dealer-to-customer electronic
trade execution platform for any asset classes, securities and other interests,

 

3

--------------------------------------------------------------------------------



 

(ii)                                  Omgeo LLC,

 

(iii)                               any electronic messaging system (whether
operated as a standalone system or as a component of or in combination with
other electronic systems) intended primarily for trading in the Non-Fixed Income
Asset Class Families, that provides the ability for system users to exchange
messages (including messages that conform to a parseable syntax for facilitating
STP processing) relating to or for purposes of trading, but which does not
require use of a defined protocol of structured and sequenced messages to
negotiate or execute transactions,

 

(iv)                              any other electronic trading system for
trading in the Non-Fixed Income Asset Class Families including any that
includes, as part of its system, the ability for users to trade associated
securities, instruments, or other assets in the Fixed Income Asset Class Family,
provided that the revenue derived by Refinitiv Entities and their Affiliates
from the trading of such associated instruments on such system shall not exceed
twenty percent (20%) of the total revenue derived by the Refinitiv Entities and
their Affiliates from such system,

 

(v)                                 Thomson Reuters Matching platform (or any
successor thereto), including trading thereon of associated short-term
securities, instruments, or other assets, including, but not limited to,
overnight index swaps, U.S. and European commercial paper, bank deposits and
other money market instruments, provided that access to trading of such other
instruments is intended for users whose primary activity is trading foreign
exchange instruments,

 

(vi)                              any new TradeWeb Asset Class as to which TWM
LLC fails to generate fifty percent (50%) of revenue, volume, or other metric
targets set for such TradeWeb Asset Class, such metric targets and the timing
for testing them shall be mutually reasonably agreed to at the time such new
TradeWeb Asset Class is approved,

 

(vii)                           an electronic trade execution platform
established, funded, purchased or first operated or managed by any Refinitiv
Entity or their Affiliates, alone or with others, after January 2, 2008, that,
at the time of such establishment, funding, purchase, or first operation or
management, is not a Competitive Business, provided, that to the extent the
provisions of Section 2.1(b) applied to such electronic trade execution platform
at the time of its establishment, funding, purchase or first operation or
management by any Refinitiv Entity or their Affiliates, the Refinitiv Entities
and their Affiliates complied with their obligations, if any, under
Section 2.1(b) above or under Section 4.4 of the Master Agreement in effect at
the time thereof,

 

4

--------------------------------------------------------------------------------



 

(viii)                        an electronic trade execution platform that any
Refinitiv Entity or their Affiliates, directly or indirectly, establishes,
funds, purchases, operates, or manages with the prior approval of TWM LLC
granted in accordance with Section 2.1(f),

 

(ix)                              any electronic trading platform supporting
manually entered and accepted prices but not automated pricing or automated
quote acceptance relating to Refinitiv’s FI Callouts platform (or any successor
thereto) in Sub-Saharan Africa (which, for the avoidance of doubt, includes
South Africa and Mauritius), Egypt, Morocco, Tunisia, Albania, Armenia, Ukraine,
Serbia, Saudi Arabia, UAE, Pakistan, Sri Lanka, Bangladesh, Myanmar, Thailand,
Vietnam, and Indonesia, provided, that for any expansion of the foregoing
geographies, the Refinitiv Entities or their Affiliates shall require the prior
approval of TWM LLC granted in accordance with Section 2.1(f), such approval not
to be unreasonably withheld or delayed, so long as at such time TWM Inc., TWM
LLC or its Subsidiaries, is not operating in the relevant geography and has no 
documented plans to do so in the twelve (12) month period following the date
that the Refinitiv Entities or their Affiliates seek such approval. TWC LLC
shall indicate such approval or non-approval in writing to the Refinitiv
Entities. If TWC LLC fails to approve any such expansion, it shall, as part of
such indication, provide the Refinitiv Entities with reasonable written
documentation evidencing TWC LLC’s operations or plans to operate in the
relevant geography in accordance with the foregoing,

 

(x)                                 any electronic platform for the primary
issuance of financial instruments through an auction process supporting manually
entered bids but not automated submission of bids, including relating to
Refinitiv’s Auction platform (or any successor thereto), provided that, such
electronic platform shall not establish (other than by providing licensing,
technology, hosting, connectivity, consulting or similar services to a third
party) a trading venue for trading in (A) the Fixed Income Asset Class Family or
(B) Equity Derivatives (a “Trading Venue”), other than a Trading Venue that
would not be a Competitive Business in accordance with this Section 2.1(c), or

 

(xi)                              any Execution Management System (EMS), Order
Management System (OMS), or Portfolio Management System (PMS), including
relating to Refinitiv’s REDI platform (or any successor thereto), provided that,
such EMS, OMS or PMS shall not establish (other than by providing licensing,
technology, hosting, connectivity, consulting or similar services to a third
party) a Trading Venue, other than a Trading Venue that would not be a
Competitive Business in accordance with this Section 2.1(c).

 

5

--------------------------------------------------------------------------------



 

(d)           The Non-Compete Period shall terminate and the Refinitiv Entities
and their Affiliates shall no longer be subject to the provisions of this
Section 2.1 in the event (A) that the overall revenue of TWM LLC declines by
more than twenty-five percent (25%) in each of two consecutive fiscal years, or
(B) a Change of Control occurs with respect to the Refinitiv Entities, Refinitiv
Equityholder or any intermediate parent through which Refinitiv Equityholder
holds Voting Securities.

 

(e)           Notwithstanding the foregoing, the non-compete restrictions in
respect of the Refinitiv Entities and its Affiliates pursuant to
Section 2.1(a) shall also not apply with respect to any Competitive Business
conducted by any entity or business acquired by any Refinitiv Entity or its
Affiliates (whether through merger, stock purchase, asset purchase or other
means of business combination) as long as such Competitive Business (i) accounts
for less than twenty percent (20%) of the revenues of the acquired entity or
business during the LTM period immediately prior to such acquisition and
(ii) within 12 months of such acquisition, the Refinitiv Entities or their
Affiliates cause such Competitive Business to be (x) with the consent of TWM LLC
granted in accordance with Section 2.1(f), contributed to the Business, or
(y) disposed of, including by a sale of such Competitive Business to a third
party not Affiliated with the Refinitiv Entities; provided, that in the event
any such Competitive Business is contributed to the Business, the Refinitiv
Entities and TWM LLC (acting by Required Consent) shall in good faith cooperate
to determine and agree upon the fair market value of such contributed
Competitive Business or, if TWM LLC does not consent to such value, appoint the
Appraiser to determine the fair market value of such contributed Competitive
Business; and provided further, that the form of compensation that shall be paid
to the Refinitiv Entities or their Affiliates as consideration for such
contribution shall be, at the option of TWM LLC (acting by Required Consent),
cash or the issuance of new Class A Common Stock to the Refinitiv Entities.

 

(f)            For purposes of Section 2.1(b) and Section 2.1(e) and the other
provisions of this Agreement that expressly so provide, any decision, action or
consent to be taken or granted by TWM LLC shall be taken or granted by TWM Inc.
(as the manager of TWM LLC) by the casting of affirmative votes (the “Required
Consent”) by a simple majority of TradeWeb Management (together having one vote)
and the members of the board of directors of TWM Inc. who are independent
directors (within the meaning of the rules of the stock exchange or securities
market on which shares of Class A Common Stock are at any time listed or
quoted); provided that, notwithstanding the foregoing, for purposes of
Section 2.1(c)(viii) and (ix), any approval by TWM LLC shall mean approval by
TradeWeb Management.

 

ARTICLE III

 

INDEMNIFICATION

 

SECTION 3.1.                      Indemnification.

 

(a)           Each Refinitiv Entity hereby, severally and jointly, agrees to
indemnify and hold harmless the TradeWeb Indemnified Parties from and against
any and all Losses that are incurred or suffered by the TradeWeb Indemnified
Parties or any of them by reason of a Non-Compete Indemnification Event.

 

(b)           Notwithstanding any termination of the Master Agreement to the
contrary,

 

6

--------------------------------------------------------------------------------



 

(i)                                     (I) all indemnity obligations provided
by TWM LLC pursuant to Section 4.7 of the Master Agreement and (II) the
provisions of Section 5.2(a)(iii) of the Master Agreement with respect to
breaches of Section 4.7 of the Master Agreement (and any other provision thereof
necessary to ensure that the Thomson Reuters Indemnified Parties (as defined
therein) retain the right to indemnification contemplated by
Section 5.2(a)(iii) of the Master Agreement as it relates to Section 4.7 of the
Master Agreement) shall survive such termination and the Thomson Reuters
Indemnified Parties shall continue to have a right to indemnification with
respect thereto; and

 

(ii)                                  the provisions of Section 5.2(a)(i)(B) of
the Master Agreement with respect to breaches of Section 4.7 of the Master
Agreement (and any other provision thereof necessary to ensure that the Tradeweb
Indemnified Parties retain the right to indemnification contemplated by
Section 5.2(a)(i)(B) of the Master Agreement as it relates to Section 4.7 of the
Master Agreement) shall survive such termination and the Tradeweb Indemnified
Parties shall continue to have a right to indemnification with respect thereto.

 

(c)           Definitions.  For purposes of this Article III, the following
terms shall have the meanings set forth below:

 

(i)                                     a “Non-Compete Indemnification Event” is
(A) the failure of any representation or warranty made by any Refinitiv Entity
in this Agreement to be true and correct as of the date hereof, or (B) the
breach of any covenant or agreement made by any Refinitiv Entity or its
Affiliates in this Agreement;

 

(ii)                                  an “Indemnification Notice” is a written
notice in reasonable detail delivered by the TradeWeb Indemnified Parties to any
Refinitiv Entity stating a demand for indemnification in accordance with this
Section 3.1; and

 

(iii)                               “Losses” are any and all losses, damages,
liabilities, obligations, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) actually sustained, suffered or
incurred by the Tradeweb Indemnified Party seeking indemnification as a result
of any Non-Compete Indemnification Event (net of any indemnification actually
recovered from third parties and insurance proceeds actually received);
provided, however, that Losses shall not include consequential damages, special
damages, punitive damages, or lost profits (other than those awarded to third
parties in a claim for which a Tradeweb Indemnified Party is indemnified
hereunder as described in Section 3.2).

 

7

--------------------------------------------------------------------------------



 

SECTION 3.2.                      Procedure.

 

(a)           In the event that a TradeWeb Indemnified Party shall incur or
suffer any Losses (or shall reasonably anticipate that it shall suffer any
Losses) in respect of which indemnification may be sought by such Tradeweb
Indemnified Party (such Person an “Indemnified Party”) pursuant to the
provisions of this Article III from the Refinitiv Entities (the “Indemnifying
Party”), the Indemnified Party shall submit to the Indemnifying Party an
Indemnification Notice stating the nature and basis of such claim.  In the case
of Losses arising by reason of any third-party claim, the Indemnification Notice
shall be given within thirty (30) days of the actual knowledge of the
Indemnified Party of the filing or other written assertion of any such claim
against the Indemnified Party, but the failure of the Indemnified Party to give
the Indemnification Notice within such time period shall not relieve the
Indemnifying Party of any liability that the Indemnifying Party may have to the
Indemnified Party, except to the extent that the Indemnifying Party is actually
materially prejudiced thereby.

 

(b)           The Indemnified Party shall provide to the Indemnifying Party
reasonably detailed descriptions of all information and documentation in the
Indemnified Party’s possession that, in its reasonable judgment, is not
privileged and is reasonably necessary to support and verify any Losses that the
Indemnified Party believes give rise to a claim for indemnification hereunder.

 

(c)           In the case of third-party claims with respect to which an
Indemnification Notice is given, the Indemnifying Party shall have the option
(x) to conduct any proceedings or negotiations in connection therewith, (y) to
take all other steps to settle or defend any such claim, and (z) to employ
counsel of the Indemnifying Party’s choosing (subject to the Indemnified Party’s
prior written consent, not to be unreasonably withheld) to contest any such
claim in the name of the Indemnified Party or otherwise; provided, that (A) upon
taking any of the actions described in the foregoing, the Indemnifying Party
shall be deemed to have accepted any and all indemnification obligations in
connection with such third party claim; (B) no settlement shall be effected
without the advance written consent of the Indemnified Party; and (C) in the
event that the Indemnified Party, in its reasonable judgment, determines that
the Indemnifying Party, after exercising its rights pursuant to this
Section 3.2(c), has failed to conduct any proceedings or negotiations or manage
any claim with the same level of diligence as if such proceeding, negotiation or
claim were solely for its own account, the Indemnified Party may participate
with the Indemnifying Party, with respect thereto, at the expense of the
Indemnifying Party.  The Indemnified Party shall be entitled to participate at
its own expense and by its own counsel in any proceedings relating to any
third-party claim, and the Indemnified Party shall be entitled to participate
with counsel of its own choice at the expense of the Indemnifying Party if, in
the reasonable judgment of the Indemnified Party, representation of both the
Indemnified Party and the Indemnifying Party by the same counsel presents a
conflict of interest or is otherwise inappropriate under applicable standards of
professional conduct.  Subject to the provisions of this paragraph (c) the
Indemnifying Party shall, within thirty (30) days of receipt of the
Indemnification Notice, notify the Indemnified Party of its intention to assume
the defense of any such claim, which notification shall include the name of the
Person that the Indemnifying Party proposes to select as its counsel.  Until the
Indemnified Party has received notice of the Indemnifying Party’s election
whether to defend any such claim, the Indemnified Party shall take  reasonable
steps to defend (but may not settle) such claim.  If the Indemnifying Party
shall decline to assume the defense of any such claim in accordance with this
paragraph (c), or shall

 

8

--------------------------------------------------------------------------------



 

fail to notify the Indemnified Party within thirty (30) days after receipt of
the Indemnification Notice of the Indemnifying Party’s election to defend such
claim in accordance with this paragraph (c), the Indemnified Party may defend
such claim.  The expenses of all proceedings, contests or lawsuits in respect of
any such claims (other than those incurred by the Indemnified Party that are
referred to in the second sentence of this paragraph (c)) shall be borne by the
Indemnifying Party; provided that the Indemnified Party shall be required to
reimburse the Indemnifying Party for any such expenses if and to the extent that
the Indemnifying Party is ultimately determined not to be liable to indemnify
the Indemnified Party under this Article III with respect to any such
proceeding, contest or lawsuit.  Regardless of which Party shall assume the
defense of the claim, the Parties agree to cooperate fully with one another in
connection therewith.  In no event shall any Indemnified Party be entitled to
double recovery hereunder.

 

ARTICLE IV

 

DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the meaning set
forth below:

 

“Affiliate” shall mean, in respect of any specified Person, a Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the Person specified, provided,
however, that for purposes of this Agreement, an Affiliate of the Refinitiv
Entities shall only include Refinitiv Equityholder and its Subsidiaries and
shall not include any equityholder of Refinitiv Equityholder (including BCP York
Holdings (Delaware) L.P. and The Woodbridge Company Limited, the holding company
of the Thomson family) or their Affiliates (not including the Refinitiv
Equityholder and its Subsidiaries).  Without limiting the foregoing proviso,
such proviso shall mean that the provisions of Section 2.1 shall only apply to
Refinitiv Equityholder and its Subsidiaries.

 

“Agreement” shall mean this Restrictive Covenant Agreement, as the same may be
further amended or restated from time to time.

 

“Appraiser” shall mean Duff & Phelps Corporation, and if Duff & Phelps
Corporation no longer exists or is unwilling or unable to act as the Appraiser
hereunder, another nationally recognized boutique firm with a practice focused
on purchase price disputes mutually acceptable to the Refinitiv Entities and TWM
LLC (acting by Required Consent), and if no such firm is willing or able to act
as the Appraiser hereunder, then such nationally recognized investment banking
or advisory firm selected by the Refinitiv Entities and TWM LLC (acting by
Required Consent) in good faith, and if the Refinitiv Entities and TWM LLC
(acting by Required Consent) cannot agree on an Appraiser within 30 days after
it is determined that the initial Appraiser named above cannot act hereunder,
then either TWM LLC (acting by Required Consent) or the Refinitiv Entities may
require that the Appraiser be selected by the President of the American
Arbitration Association or by his/her designee.

 

“Asset Class Family” shall mean (A) each major group of asset classes commonly
referred to as of the date hereof as: (i) cash equities, (ii) equities
derivatives, (iii) cash foreign exchange, (iv) foreign exchange derivatives,
(v) cash commodities and energy, (vi) commodities and energy derivatives,
(vii) cash fixed income rates, (viii) fixed income rates derivatives, (ix)

 

9

--------------------------------------------------------------------------------



 

cash fixed income credit and (x) fixed income credit derivatives and (B) each
such other major group of asset classes as may be developed in the future from
time to time and commonly referred to in a manner similar to those in (A) above.

 

“Business” shall mean, collectively, any business directly or indirectly
operated and/or offered by TWM LLC as of or after the date hereof.

 

“Business Day” shall mean a day other than a Saturday, Sunday or any other day
on which commercial banks in the State of New York are authorized or obligated
to be closed.

 

“Change of Control” shall mean, in respect of any specified Person, any of the
following, in a single transaction or in a series of related transactions after
the date hereof: (i) the acquisition by any other Person or group (within the
meaning of Section 13(d)(3) of the Exchange Act), by way of merger,
recapitalization, consolidation, business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) (including
through indirect purchase) or otherwise, of more than fifty percent (50%) of the
total voting power of such Person; (ii) the sale, transfer, assignment or
disposition of all or substantially all of the assets of such Person to any
other Person or group; or (iii) any other transaction or series of related
transactions (other than dispersed trading in publicly traded securities)
pursuant to which the shareholders of such Person immediately prior to such
transaction hold, directly or indirectly, less than fifty percent (50%) of the
total voting power of such Person or of any surviving or acquiring entity (or
its parent) immediately following such transaction. Notwithstanding the
foregoing, a transaction will not constitute a “Change of Control” with respect
to a specified Person if, following the transaction described in clauses (i) and
(ii) of the immediately preceding sentence, any specified Person will be
beneficially owned directly or indirectly in substantially the same proportions
by the Persons who held the voting power of such specified Person immediately
before such transaction.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.00001 per
share, of TWM Inc.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.00001 per
share, of TWM Inc.

 

“Class C Common Stock” means the Class C Common Stock, par value $0.00001 per
share, of TWM Inc.

 

“Class D Common Stock” means the Class D Common Stock, par value $0.00001 per
share, of TWM Inc.

 

“Common Stock” means collectively, the shares of Class A Common Stock, Class B
Common Stock, Class C Common Stock and Class D Common Stock, and any securities
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation or similar transaction.

 

“Competitive Business” shall have the meaning set forth in Section 2.1(a)(i).

 

10

--------------------------------------------------------------------------------



 

“Control” shall mean, with respect to a particular Person, the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of such Person.

 

“Encumbrance” shall mean any lien, pledge, charge, claim, security interest,
option, mortgage, right of first refusal or similar restriction, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

 

“Equity Derivatives” shall mean single stock options, index options, single
stock futures, index futures, ETFs, equity swaps, convertibles, equities related
volatility/variance products and dividend derivatives.

 

“Equity Securities” means any and all shares of Common Stock of TWM Inc., and
any and all other equity securities of TWM Inc. that may be issued from time to
time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Offer” shall have the meaning set forth in Section 2.1(b).

 

“First Offer Acceptance Period” shall have the meaning set forth in
Section 2.1(b).

 

“First Offer Notice” shall have the meaning set forth in Section 2.1(b).

 

“Fixed Income Asset Class Family” shall mean (i) Fixed Income Securities and
(ii) derivatives of Fixed Income Securities.

 

“Fixed Income Securities” shall mean all non-equity securities and other
non-equity instruments that, in either case, provide a return in the form of
fixed periodic payments.

 

“Governmental Entity” shall mean any domestic or foreign governmental or
regulatory authority, agency or commission, including courts of competent
jurisdiction.

 

“Indemnification Notice” shall have the meaning set forth in Section 3.1(c)(ii).

 

“Indemnified Party” shall have the meaning set forth in Section 3.2(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 3.2(a).

 

“IPO” shall have the meaning set forth in the Recitals.

 

“Law” shall mean, with respect to any specified Person, all foreign, federal,
state, local and Self-Regulatory Organization statutes, laws, ordinances,
regulations, rules, writs, injunctions, judgments, decrees and orders applicable
to the specified Person or to the businesses and assets thereof, including laws
relating to privacy, data protection, and the collection and use of data.

 

“Losses” shall have the meaning set forth in Section 3.1(c)(iii).

 

“LTM” shall mean the immediately preceding 12 calendar month period.

 

11

--------------------------------------------------------------------------------



 

“Master Agreement” shall have the meaning set forth in the Recitals.

 

“Material Interest” shall mean an investment of more than $5,000,000.

 

“Non-Compete Indemnification Event” shall have the meaning set forth in
Section 3.1(c)(i).

 

“Non-Compete Period” shall have the meaning set forth in Section 2.1(a).

 

“Non-Fixed Income Asset Class Family” shall mean any and all Asset
Class Families other than the Fixed Income Asset Class Family.

 

“Offeror” shall have the meaning set forth in Section 2.1(b).

 

“Parties” shall have the meaning set forth in the Preamble.

 

“Permitted Transferees” shall have the meaning set forth in the TWM Inc.
Charter.

 

“Person” shall mean any individual, entity, firm, corporation, partnership,
association, limited liability company, joint-stock company, trust, or
unincorporated organization.

 

“Proposed Business” shall have the meaning set forth in Section 2.1(b).

 

“Refinitiv Entities” shall have the meaning set forth in the preamble.

 

“Refinitiv Equityholder” means Refinitiv Holdings Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, and
its direct or indirect Subsidiaries (but excluding TWM Inc. and its
Subsidiaries) that hold Voting Securities as of the date hereof, and any
Permitted Transferee of a Refinitiv Equityholder that holds Voting Securities.

 

“Refinitiv Parent” shall have the meaning set forth in the Preamble.

 

“Refinitiv PME” shall have the meaning set forth in the Preamble.

 

“Refinitiv US Holdings” shall have the meaning set forth in the Preamble.

 

“Registered Entities” shall mean any entity that is controlled, directly or
indirectly, by TWM Inc. or TWM LLC and is required to be registered as a broker
or dealer, swap execution facility, introducing broker, multilateral trading
facility, organized trading facility, or other registered status, as applicable,
with the United States Securities and Exchange Commission, Commodity Futures
Trading Commission or other U.S. regulator with jurisdiction over TWM LLC’s or
its Subsidiaries’ services with respect to the Tradeweb Asset Classes, or in a
comparable capacity with any foreign regulator or any successor to such domestic
or foreign regulator.

 

“Required Consent” shall have the meaning set forth in Section 2.1(f).

 

“Self-Regulatory Organization” shall mean the Financial Industry Regulatory
Authority, Inc., the National Futures Association, the Chicago Board of Trade,
the New York Stock

 

12

--------------------------------------------------------------------------------



 

Exchange, any national securities exchange (as defined in the Exchange Act and
the rules and regulations thereunder), any other securities exchange, futures
exchange, contract market, commodities market, any other such exchange,
clearinghouse or corporation or other similar federal, state or foreign
self-regulatory body or organization.

 

“Stockholders Agreement” shall mean the Stockholders’ Agreement, dated as of the
date hereof, among TWM Inc. and the other parties thereto, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Subsidiary” of any Person shall mean (i) a corporation more than fifty percent
(50%) of the outstanding voting stock of which is owned, directly or indirectly,
by such Person or by one or more other Subsidiaries of such Person, or by such
Person and one or more other Subsidiaries thereof or (ii) any other Person
(other than a corporation) in which such Person, or one or more other
Subsidiaries of such Person, or such Person and one or more other Subsidiaries
thereof, directly or indirectly, has at least a majority ownership and power to
direct the policies, management and affairs thereof.

 

“TradeWeb Asset Class” shall mean any asset class, security, or other interest
offered by the Registered Entities, at any particular time and from time to
time.

 

“TradeWeb Indemnified Party” shall mean TWM Inc., TWM LLC, their Subsidiaries
and their respective officers, directors, shareholders, members, partners,
managers, employees, agents, representatives, successors and assigns.

 

“TradeWeb Management” shall mean the chief executive officer and the president
of TWM LLC or TWM Inc.

 

“TradeWeb Parties” shall have the meaning set forth in the Preamble.

 

“Triggering Event” means the first date on which the Stockholder Entities (as
defined in the Stockholders Agreement) lose their right to designate the Total
Number of Directors (as defined in the Stockholders Agreement) as set forth in
Section 2.1 of the Stockholders Agreement (or equivalent provision in any
amendment thereof that gives the right to the Stockholder Entities to designate
at least a majority of the total number of directors on the board of directors
of TWM Inc.).

 

“TWM Inc.” shall have the meaning set forth in the Preamble.

 

“TWM Inc. Charter” shall mean the Amended and Restated Certificate of
Incorporation of TWM Inc., as filed with the Secretary of State of the State of
Delaware, on April 3, 2019, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“TWM LLC” shall have the meaning set forth in the Preamble.

 

“Voting Securities” means, at any time, outstanding shares of any class of
Equity Securities of TWM Inc., which are then entitled to vote generally in the
election of directors.

 

13

--------------------------------------------------------------------------------



 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1.                                                                 
Notices.

 

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made (i) as of the date
delivered, if delivered personally, (ii) on the date the delivering Party
received confirmation (which in the case of email shall be a non-automated
confirmation), if delivered by email of a .pdf attachment, (iii) three
(3) Business Days after being mailed by registered or certified mail (postage
prepaid, return receipt requested) or (iv) one (1) Business Day after being sent
by overnight courier (providing proof of delivery), to the Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 5.1):

 

If to any Refinitiv Entity:

 

c/o Refinitiv US Holdings Inc. 

One Station Place

Stamford CT 06902

Attention: Darren Pocsik, General Counsel

Email: darren.pocsik@refinitiv.com

 

With a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention:  Elizabeth A. Cooper

Jonathan Ozner
Email:        ecooper@stblaw.com

jozner@stblaw.com

 

If to TWM Inc. or TWM LLC:

 

c/o TradeWeb Markets LLC
1177 Avenue of the Americas

31st Floor

New York, NY 10036
Attention: Scott Zucker
Email: Scott.Zucker@tradeweb.com

 

14

--------------------------------------------------------------------------------



 

With a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY  10004
Attention:  Steven G. Scheinfeld, Esq. 

David L. Shaw, Esq.

Email: Steven.Scheinfeld@friedfrank.com

David.Shaw@friedfrank.com

 

SECTION 5.2.                                                                 
Headings.

 

The headings contained herein are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

SECTION 5.3.                                                                 
Severability.

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or under public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect. If any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto will (as promptly as
practicable) amend or otherwise modify this Agreement to replace any invalid,
illegal or unenforceable provision with an effective and valid provision that
gives effect to the intent of the Parties to the maximum extent permitted by
applicable Law.  The Parties hereto agree that, if any court of competent
jurisdiction in a final non-appealable judgment determines that a specified time
period, a specified business limitation or any other term or provision of this
Agreement is invalid, illegal, incapable of being enforced by any rule of Law or
under public policy, unreasonable or arbitrary, then such term or provision
shall be ineffective to the extent, and only to the extent, of such invalidity,
illegality or unenforceability and shall be enforced to the greatest extent
permitted by Law.

 

SECTION 5.4.                                                                 
Entire Agreement.

 

This Agreement (together with any Annexures and Exhibits) constitutes the entire
agreement of the Parties (and their Affiliates) and supersedes all prior
agreements and undertakings, both written and oral, among the Parties (and their
Affiliates), or any of them, with respect to the subject matter hereof.

 

SECTION 5.5.                                                                 
Assignment.

 

This Agreement shall not be assigned (except by operation of Law) without the
prior written consent of the other Parties, which may be withheld in any Party’s
sole discretion.

 

SECTION 5.6.                                                                 
Parties in Interest.

 

This Agreement shall be binding upon, inure solely to the benefit of and be
enforceable by each Party and their respective successors and permitted assigns
hereto, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person other than the Parties or any Persons subject
to indemnification pursuant to Article III, who shall be considered express
third party beneficiaries of this Agreement, any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

15

--------------------------------------------------------------------------------



 

SECTION 5.7.                                                                 
Expenses.

 

Except as otherwise expressly provided herein, all fees and expenses incurred in
connection herewith shall be paid by the Party incurring such expenses.

 

SECTION 5.8.                                                                 
Governing Law; Consent to Jurisdiction.

 

This Agreement shall be governed by, and construed in accordance with, the law
of the State of Delaware applicable to contracts to be fully performed therein. 
Each of the Parties hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware and
the courts of the United States, in each case located in the County of New
Castle in the State of Delaware, for any litigation arising out of or relating
to this Agreement, and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
herein shall be effective service of process for any litigation brought against
it in any such court.  Each of the Parties hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation
arising out of this Agreement in the courts of the State of Delaware or the
United States, in each case, located in the County of New Castle in the State of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such litigation brought in any
such court has been brought in an inconvenient forum.

 

SECTION 5.9.                                                                 
Counterparts.

 

This Agreement may be executed and delivered in one or more counterparts, and by
the Parties in separate counterparts (which may be by electronic mail in pdf
format), each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

SECTION 5.10.                                                           Further
Assurances.

 

The Parties shall cooperate reasonably with each other and with their respective
representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (a) furnish upon
request to each other such further information; (b) execute and deliver to each
other such other documents; and (c) do such other acts and things, all as the
other Parties may reasonably request for the purpose of carrying out the rights,
interests and obligations of the Parties under this Agreement.

 

SECTION 5.11.                                                          
Amendment.

 

This Agreement may be amended or waived at any time by an instrument in writing
executed and delivered by all of the Parties.

 

SECTION 5.12.                                                           Waiver.

 

The failure of any Party to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

 

16

--------------------------------------------------------------------------------



 

SECTION 5.13.                                                           Waiver
of Jury Trial.

 

Each Party hereby waives to the fullest extent permitted by applicable Law any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby.

 

SECTION 5.14.                                                           Specific
Performance.

 

The Parties agree that a violation of any of the terms of this Agreement may
cause irreparable injury to the Parties for which money damages, even if
available, may not be an adequate remedy. Therefore, the TradeWeb Parties will
be entitled to seek an injunction, restraining order or other equitable relief
from a court of competent jurisdiction in the event of any breach of this
Agreement. The rights and remedies provided by this Agreement are cumulative and
in addition to any other rights and remedies which the TradeWeb Parties may have
hereunder or at Law or in equity.  If any action is brought by the TradeWeb
Parties to enforce this Agreement, the Refinitiv Entities agree not to oppose
the granting of specific performance and other equitable relief on the basis
that the TradeWeb Parties have an adequate remedy at Law and the TradeWeb
Parties shall not be required to pay or post any bond in connection with any
such equitable relief. The Parties further agree that the provisions of the
covenants contained in Section 2.1 are reasonable and necessary to protect the
businesses of TWM Inc. and its Subsidiaries.

 

SECTION 5.15.                                                          
Interpretation.

 

(a)                                 Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification.

 

(b)                                 The use of the words “or,” “either” and
“any” shall not be exclusive. The Parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. Any
statute or laws defined or referred to herein shall include any rules,
regulations or forms promulgated thereunder from time to time, and references to
such

 

17

--------------------------------------------------------------------------------



 

statutes, laws, rules, regulations and forms shall be to such statutes, laws,
rules, regulations and forms as they may be from time to time amended, amended
and restated, modified or supplemented, including by succession of comparable
statutes, laws, rules, regulations and forms. References to the preamble,
recitals, Articles and Sections are to the preamble, recitals, Articles and
Sections of this Agreement unless otherwise specified.

 

(the remainder of this page has been intentionally left blank)

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
and delivered as of the date first above written.

 

 

TRADEWEB MARKETS LLC 

 

 

 

 

 

By:

/s/ Lee Olesky

 

 

Name: Lee Olesky

 

 

Title: Chief Executive Officer

 

 

 

TRADEWEB MARKETS INC.

 

 

 

 

 

By:

/s/ Lee Olesky

 

 

Name: Lee Olesky

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

REFINITIV US PME LLC

 

 

 

 

 

By:

/s/ Stephen Leith

 

 

Name:Stephen Leith

 

 

Title: President

 

 

 

 

 

REFINITIV PARENT LIMITED

 

 

 

 

 

By:

/s/ Mark Irving

 

 

Name: Mark Irving

 

 

Title: Assistant Secretary

 

 

 

 

 

REFINITIV US HOLDINGS INC.

 

 

 

 

 

By:

/s/ Mark Irving

 

 

Name: Mark Irving

 

 

Title: Assistant Secretary

 

 

 

 

 

REFINITIV TW HOLDINGS LLC

 

 

 

 

 

By:

/s/ Mark Irving

 

 

Name: Mark Irving

 

 

Title: President

 

--------------------------------------------------------------------------------